Bullard, J.,

delivered the opinion of the court.
This case cannot be distinguished from that of the same plaintiffs vs. Murrell, decided at the April term, 1836. See 9 Louisiana Reports, 291, 299.
*50We came to the conclusion stated in the opinion of the court in that case, after deliberate examination and reflection. We have again considered the questions involved, and are aot satisfied that we erred. In the case now before the court, the wife of Foutelet, the father, is the seizing creditor, under a judgment recovered against him; in the other case it was a stranger: both, however, are creditors, and we cannot dis-tmgiush between them. The sale under execution will convey no better right than the father has to the property in controversy, and the question is open, as to the prior claims of the plaintiffs, and as regards one of them, his mortgage is certainly superior to the claim of the defendant.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.